DAUKSCH, Judge.
This is an appeal from an order of new trial in a promissory note case. The suit *332seeks deficiency judgments against appellees for indebtednesses unsatisfied after the sale of collateral securing the indebtednesses. During the non-jury trial the judge admitted on behalf of the plaintiff, appellant, a ruling of a bankruptcy judge that the brother and sister-in-law of appellees had dealt fraudulently with the plaintiff — appellant—creditor and thus they were not allowed to discharge those debts. That ruling was later overturned by the court of appeal. The trial judge said he granted the new trial because he was influenced greatly by this bankruptcy judge’s determination and thus needed to retry the case. Why the trial judge was influenced by this irrelevant information is only for him to say, but because it was appellant who relied upon it and because the judge said it greatly influenced him and because he has now recused himself in the ease we affirm the order granting a new trial.
AFFIRMED.
COBB and GRIFFIN, JJ., concur.